Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	In Applicant’s response filed 08 April 2022, claims 1-2, 5, 7-10, 17, and 20 were amended, claims 14 and 19 were cancelled, and new claims 21-22 were added.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin DeAngelis (Reg. No. 69,958) on 03 June 2022.

The application has been amended as follows: 
Claim 1 was amended as follows:
--1.  A locking connector assembly, comprising: 
a first connection member having an upper retaining arm and a lower retaining arm, the upper and lower retaining arms having curved interior surfaces that integrally connect to upper and lower linear extension surfaces, and the upper and lower retaining arms extending away from a first plate, wherein the first connection member further comprises: 
a longitudinal passage defined between the upper and lower retaining arms; a channel extending through the first plate; 
a tab including a pull beam extending outwardly and linearly beyond the upper and lower retaining arms;
a stop extending laterally from the pull beam and configured to interact with at least one strengthening rib located on the upper retaining arm to prevent movement of the tab beyond a breaking point;
a gap formed between an upper free end of the upper retaining arm and a lower free end of the lower retaining arm; and 
a second connection member including at least two insert members configured to be received within the longitudinal passage of the first connection member, wherein the second connection member further comprises: 
a body having a medial portion; 
a channel extending through the body; a planar surface separating the at least two insert members; and 
a nose disposed on each of the at least two insert members, 
wherein the at least two insert members are configured to be engaged and moved to connect the first connection member to the second connection member in a connected state.--

Claim 8 was cancelled.

Claim 11 was amended as follows:
--11.  A locking connector assembly, comprising: 
a first connection member having female retaining arms, wherein the first connection member further comprises a linear web-retaining plate, one or more channels disposed on the web-retaining plate, a tab having a linear portion, and a stop extending laterally from the linear portion of the tab and configured to interact with at least one strengthening rib located on at least one of the female retaining arms to prevent movement of the tab beyond a breaking point; and 
a second connection member having a male insert member including a terminal end having a lead-in nose, wherein the second connection member further includes a linear web- retaining plate and one or more channels disposed thereon, 
wherein the male insert member is configured to slidably pass into a passage within the female retaining arms of the first connection member, 
wherein the male insert member is configured to securely connect the first connection member to the second connection member in a connected state, and 
wherein the male insert member is configured to slidably pass out of the passage in order to disconnect the first connection member from the second connection member.--

Claim 17 was amended as follows:
--17.  A locking connector assembly, comprising: 
a first connection member having an upper retaining arm and a lower retaining arm, the upper and lower retaining arms having curved interior surfaces that integrally connect to upper and lower linear extension surfaces, and the upper and lower retaining arms extending away from a first plate, wherein the first connection member further comprises: 
a longitudinal passage defined between the upper and lower retaining arms; 
a channel extending through the first plate; 
a tab including a pull beam extending outwardly and linearly beyond the upper and lower retaining arms; 
a plurality of strengthening ribs positioned perpendicular to the longitudinal passage; 
a lateral stop extending laterally from the pull beam and configured to interact with at least one of the strengthening ribs to prevent movement of the tab beyond a breaking point; 
a second connection member including an insert member configured to be received within the longitudinal passage of the first connection member, wherein the second connection member further comprises: 
a body having a medial portion; 
a channel extending through the body; 
a planar surface positioned adjacent the insert member; and 
a nose disposed on the insert member, 
wherein the insert member is configured to be engaged and moved to connect the first connection member to the second connection member in a connected state.--

Claim 21 was cancelled.

Claim 22 was amended as follows:
--22.  A locking connector assembly, comprising: 
a first connection member having an upper retaining arm and a lower retaining arm, the upper and lower retaining arms having curved interior surfaces that integrally connect to upper and lower linear extension surfaces, and the upper and lower retaining arms extending away from a first plate, wherein the first connection member further comprises: 
a longitudinal passage defined between the upper and lower retaining arms; 
a channel extending through the first plate; 
a male engaging member protruding from an interior base surface of the upper retaining arm; 
a tab including a connection beam extending outwardly and linearly beyond the upper and lower retaining arms; 
a lateral stop extending laterally from the connection beam and configured to interact with at least one strengthening rib located on the upper retaining arm to prevent movement of the tab beyond a breaking point;
a slot positioned between a hole and the connection beam; and 
a second connection member including a longitudinally aligned insert member configured to be received within the longitudinal passage of the first connection member, wherein the second connection member further comprises: 
a body having a medial portion; 
a channel extending through the body; 
a plurality of cavities positioned along the longitudinally aligned insert member; 
a planar surface positioned adjacent the insert member; and 
a nose disposed on the insert member, 
wherein the longitudinally aligned insert member of the second connection member is configured to be engaged by the male engaging member of the first connection member and moved to connect the first connection member to the second connection member in a connected state.--

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant (In order to avoid abandonment of the application, applicant must make these agreed-upon drawing changes):
In Fig. 5 ref. no. “21” and its lead line will be deleted, as demonstrated below:

    PNG
    media_image1.png
    356
    829
    media_image1.png
    Greyscale


Reasons for Allowance
Claims 1-7, 9-13, 15-18, 20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 11, 17, and 22 has been amended above so as to require a “stop” that extends laterally from the tab such that it is configured to interact with a “strengthening rib” of one of the retaining arms.  This feature is not taught or disclosed by Buerck (US Patent 10,051,984) or any of the other prior art references of record, nor would it have been an obvious modification since there would have been no teaching, suggestion, or motivation from the prior art to do so.  Accordingly, each of independent claims 1, 11, 17, and 22 is considered allowable over the prior art of record for at least these reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678